Citation Nr: 0905695	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  99-11 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by sleepwalking.


REPRESENTATION

Appellant represented by:	William K. Dodds, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a disorder manifested by sleepwalking.

The veteran testified before a Veterans Law Judge (VLJ) from 
the Board in June 2003.  A transcript of the hearing is of 
record.

In October 2003, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development. The Board also obtained a Veterans Health 
Administration (VHA) opinion in April 2006.

In a September 2006 decision, the Board denied service 
connection for a disorder manifested by sleepwalking.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).

In an April 2008 Order, the Court granted the parties' Joint 
Motion for Remand of the Board's September 2006 decision.  
Pursuant to the actions requested in the April 2008 Joint 
Motion, the Court vacated the Board's decision and remanded 
the issue of service connection for a disorder manifested by 
sleepwalking to the Board for readjudication.

In May 2008, the veteran's attorney requested that the 
veteran be afforded a Travel Board hearing before a Veterans' 
Law Judge, on the following condition: that it be conducted 
after the veteran was afforded a VA medical examination, that 
the veteran be provided a copy of the examination report, and 
that the hearing be scheduled after the Board had otherwise 
complied with the Court remand.  In a December 2008 letter, 
the Veteran's attorney was informed that the Board could not 
schedule a hearing with conditions attached.  He was provided 
choices regarding hearing options for the Veteran, and was 
given 30 days within which to respond; otherwise, the request 
for a hearing was considered withdrawn.  He did not respond; 
and the hearing request is considered to have been withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Information concerning the VCAA was provided to the 
veteran by correspondence dated in March 2004and April 2004.

In the April 2008 Joint Motion for Remand, the parties agreed 
that the Board erred in its determination that the veteran's 
sleepwalking clearly and unmistakably pre-existed service and 
was not aggravated by military service.  It was further noted 
that the case should be remanded for the Board to provide an 
adequate medical examination or opinion, as the March 2004 VA 
examination report and the April 2006 VHA medical opinion did 
not contain sufficient detail and explanation as to whether 
the veteran's sleepwalking disorder pre-existed service or 
was aggravated during service.  As instructed in the Joint 
Motion, the AMC/RO should schedule the veteran for a medical 
examination to determine whether he had a pre-existing sleep 
disorder that was aggravated during active service.

The claims file also reflects that the veteran has received 
medical treatment from facilities in the VA Medical Center 
(VAMC) in Brooklyn, New York; however, as the claims file 
only includes records from that facility dated up to 
September 2005, any additional records from that facility 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
sleep disorder since service.  Of 
particular interest are any outstanding VA 
records of evaluation and/or treatment of 
the veteran's claimed sleep disorder, for 
the period from September 2005 to the 
present, from the Brooklyn VAMC.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the AMC/RO is to arrange 
for the veteran to undergo a VA 
examination to determine the etiology of 
his claimed sleep disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to a 
physician specializing in sleep disorders 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  If a physician with that 
specialty is not available at the VA, 
arrangements are to be made for a fee-
basis evaluation by a specialist.

Following review of the claims folder, and 
an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's claimed sleep 
disorder existed prior to service.  If the 
examiner finds that the veteran's sleep 
disorder pre-existed service, he should 
also address whether it is at least as 
likely as not that (1) the veteran's pre-
existing sleep disorder was aggravated 
(permanently worsened), as the result of 
active service, and if so (2) whether that 
increase in disability is due to the 
natural progression of the disease.

Opinions should be provided based on the 
results of examination, a review of all 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

